985 F.2d 563
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.James L. CAIN, Plaintiff/Appellant,v.Michael P. LANE, et al., Defendants/Appellees.
No. 91-3336.
United States Court of Appeals, Seventh Circuit.
Submitted Dec. 10, 1992.*Decided Jan. 11, 1993.

Before COFFEY and EASTERBROOK, Circuit Judges, and WOOD, JR., Senior Circuit Judge.

ORDER

1
James Cain filed an action under 42 U.S.C. § 1983 against various correctional officers, alleging violations of his constitutional rights.   Six months after discovery was closed, Cain filed a motion to compel discovery.   In an order dismissing Cain's complaint for failure to state a claim, Fed.R.Civ.P. 12(b)(6), the district court also denied Cain's motion to compel.   The district court also allowed Cain to file an amended complaint, with the possibility of reopening discovery.   The district court dismissed Cain's amended complaint with prejudice for failure to state a claim.   However, Cain does not raise any arguments challenging the dismissal of his amended complaint.   The only issue Cain raises on appeal is whether the district court abused its discretion by denying Cain's motion to compel.


2
Cain argues that his complaint was dismissed because the district court refused to grant his motion to compel.   He argues that he needed discovery in order to properly establish his claim.   Plaintiffs are not entitled to discovery for the purpose of surviving a motion to dismiss.   See Strauss v. City of Chicago, 760 F.2d 765 (7th Cir.1985).


3
AFFIRMED.



*
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that oral argument would not be helpful to the court in this case.   The notice provided that any party might file a "Statement as to Need of Oral Argument."   See Fed.R.App.P. 34(a);  Cir.R. 34(f).   No such statement having been filed, the appeal has been submitted on the briefs